DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the applicant’s filling of an Amendments/Remarks on 4/5/2022.  Applicant canceled non-elected claims 27-33 and added claims 41-47.
	The claims 21-26 and 34-47 are pending. 

Response to Arguments
Applicant’s arguments, filed 4/8/2022, with respect to claims 34-40 have been fully considered and are persuasive.  The previous 35 USC 102 rejection has been withdrawn.  
Newly added claims 41-47 are being rejected below.
 	
Claim Objections
Claim 45 is objected to because of the following informalities:  claim 45 should depend from claim 44 as claim 45 recite the “adjust the weighting factor” that was first introduced in claim 44 and not claim 41.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-43 & 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US Pub No 2013/0125199).

With respect to claim 41, Novak teaches a  system, comprising: 
one or more processors (e.g., Fig. 4 #402); and 
memory including instructions (e.g., Fig. 4 #404) that, as a result of being executed by the one or more processors, cause the system to: 
receive a request to determine an access right to a computing resource (e.g., a request may be received to access a resource and the request may then be evaluated under policies 104 and 112 @ ¶ 0019 and Fig. 1 #118-122); 
obtain a set of policies associated with the computing resource, the set of policies including an active policy and a provisional policy being an update to the active policy (e.g., the received policy 112 is a provisional policy created as a changed version of policy 104 @ ¶ 0015 & 0018, and policy 112 is a not-yet-effective policy, which teaches a provisional policy ¶ 0013); 
generate a policy decision based at least in part on the set of policies (e.g., grant or deny access request based on policy decision at Fig. 1 #128 & ¶ 0022); 
determine the access right based at least in part on the policy decision (e.g., determine whether there is a differences in access decision between policy 104 and policy 112 @ ¶ 0019 and Fig. 1 #124); and 
provide an evaluation result based at least in part on the set of policies and the request (e.g., providing an change policy result @ ¶ 0019, 0031, Fig. 1 # 112 and Fig.  2 #232).

With respect to claim 42, Novak further teaches wherein the memory further includes instructions, that as a result of being executed by the one or more processors cause the system to generate a log entry indicating the request and the access right determined based at least in part on the active policy (e.g., perform logging process @ ¶ 0020-0021, Fig. 1 #126 and Fig. 2 #218).

With respect to claim 43, Novak further teaches wherein the memory further includes instructions, that as a result of being executed by the one or more processors cause the system to determine the evaluation result based at least in part on the provisional policy and the log entry (e.g., determination is made based on difference in the decisions made under the policies, as well as log entry @ 0019-0021).

With respect to claim 46, Novak further teaches wherein the instructions that cause the system to provide the evaluation result further include instructions that, as a result of being executed by the one or more processors, cause the system to provide the evaluation results based at least in part on the access right determined in accordance with the active policy differing from a second access right determined in accordance with the provisional policy (e.g., further evaluation of the access request under policies and using test policy as well as effective policies, thus having four separate policies to test resources ¶ 0035-0037).

With respect to claim 47, Novak further teaches wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to deactivate the provisional policy based at least in part on the access right determined in accordance with the active policy differing from a second access right determined in accordance with the provisional policy (e.g., modify and requires further testing of the provisional policy, hence not activating the provisional policy ¶ 0021-0022 and 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US Pub No 2013/0125199) in view of Cuervo (US Pub No 2004/0267865 – included with the previous Office Action).

With respect to claim 44, Novak disclose the claimed subject matter as discussed above with respect to generating policy decisions but does not explicitly disclose the system to probabilistically generate the policy decision based at least in part on a weighting factor assigned to the provisional policy.  However, Cuervo teaches the system to probabilistically generate the policy decision based at least in part on a weighting factor assigned to the provisional policy (e.g., the demand for a policy equivalency class could be represented by an adjustable priority level…based on a statistical use of a given policy, or a perceived importance an ad-hoc recognition that some evaluations are more important than others and are given a higher policy evaluation priority level ¶ 0031).  Therefore, based on Novak in view of Cuervo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cuervo to the system of Novak in order to have a policy server, involved in policy evaluation, be capable not only of evaluating policies in real-time but also be capable to distribute policy decisions in a correct and timely manner to a large number of policy-managed entities (¶ 0012).

With respect to claim 45, the references above further teaches wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to adjust the weighting factor based at least in part on a previous evaluation result associated with the provisional policy (e.g., ad-hob recognition that some evaluations are more important than others are given a higher policy evaluation priority level @ Cuervo).  The reasons for combining Cuervo with the system of Novak is the same as claim 44 above.

Allowable Subject Matter
Claims 21-26 and 34-40 are allowed over prior arts. 
The following is an examiner's statement of reasons for allowance:  independent Claims 21 and 34 define the distinct features, determining a set of computing resource polices including an least an active policy and a provisional policy, where the provisional policy being an update to the active policy, and generating a policy decision by at least evaluating the request using a subset of computing resource policies that excludes the provisional policy, and in combination with the remaining claim limitations as a whole.  The closest prior art, Novak et al. (US Pub No 2013/0125199), discloses a system for testing access policies by applying provisional policies, among other things, however fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU LE/Primary Examiner, Art Unit 2493